El Juez Peesidente Señor del Toro,
emitió la opinión del tribunal.
Está envuelta en este caso la constitucionalidad de la Ley núm. 56 para ordenar al Tesorero de Puerto Rico a so-licitud del Comisionado de Sanidad, y previo libramiento del Auditor Insular, retenga cierta suma de los fondos ordina-rios de los municipios de Puerto Rico, para entregarla a dicho Comisionado de Sanidad, de modo que sea invertida para ayudar a sostener las unidades de salud pública que hubieren sido establecidas, y las que en el futuro se estable-cieren en los distintos municipios, y para otros fines, apro-' bada el 13 de mayo de 1934 (Leyes de 1934, pag. 405).
El Municipio de Manatí por medio de su Alcalde J. R. Dávila presentó en la Corte de Distrito de San Juan una de-manda de injunction contra el Comisionado de Sanidad y el Tesorero de Puerto Rico, Garrido Morales y Domenech, res-pectivamente, alegando que el primero se disponía a solici-tar del segundo que retuviera y el segundo estaba dispuesto a retener de los fondos ordinarios correspondientes al mu-nicipio demandante, la suma de mil quinientos dólares, anual-mente, para invertirla en ayudar a sostener una Unidad de Salud Pública en el dicho municipio, en la misma forma que se invierten y desembolsan otros fondos pertenecientes al Pueblo de Puerto Rico, alegándose además que tales actos *829se intentaban realizar so color de la autoridad conferídales por la indicada Ley núxn. 56 de 1934 que no podía otorgarla por ser nula por anticonstitucional.
Y alegándose, por último, daños irreparables, carencia de remedio ordinario rápido y adecuado y grave perjuicio, se solicitó la expedición de un auto de mjv/nction permanente contra los demandados ordenándoles que se abstuvieran de retener los indicados fondos, expidiéndose mientras recayera sentencia definitiva, un auto preliminar.
Se expidió una orden para que los demandados mostra-ran causa a virtud de la cual no debiera librarse el injunction solicitado. Comparecieron dichos demandados pidiendo la eliminación de ciertos particulares de la demanda, interpo-niendo la excepción previa de falta de hechos determinan-tes de causa de acción y contestando la petición en su fondo. Se oyó en una vista' a ambas partes. Estipularon éstas la presentación de alegatos. Archivaron el suyo los demanda-dos. Nada hizo el demandante. Y la corte, el 5 de noviem-bre de 1934, dictó sentencia declarando sin lugar la peti-ción, sin especial condenación de costas.
Apeló el municipio. En su alegato sostiene que la corte sentenciadora erró “al decidir que la Legislatura de Puerto Meo tuvo facultades para aprobar la Ley núm. 56 de 13 de mayo de 1934.”
Argumentándolo' invoca el Capítulo 10 del Título 48 del Código de los Estados Unidos, Sección 1471, en la parte que dispone que:
“Las legislaturas de los Territorios de los Estados Unidos ahora existentes o que se organicen en el futuro, no aprobarán leyes locales o especiales en ninguno de los siguientes casos, a saber:
“Reglamentando los asuntos de un condado o pueblo.
“Sobre la tasación y cobro de contribuciones, para fines territo-riales, del condado, pueblo, o caminos.
“En todos los demás casos, cuando una ley general puede ser de *830aplicación, no se aprobará ley especial alguna en ninguno de los te-rritorios de los Estados Unidos por las legislaturas territoriales de los mismos. ’ ’
Si ésas fueran las únicas disposiciones legales a conside-rar, tendría quizá razón el apelante, pero con posterioridad a esa ley general sobre territorios, el Congreso aprobó las leyes de 1900 y 1917 organizando el de Puerto Bico, con-firiendo a su Legislatura la facultad necesaria a nuestro jui-cio para decretar la ley que dicbo apelante impugna.
“La prohibición general en la ley de julio 30, 1886, 24 Stat. 170, prohibiendo a las legislaturas territoriales pasar leyes especiales no se aplica cuando se concede una autori-zación especial por el Acta Orgánica de un territorio particular”, resolvió la Corte Suprema de los Estados Unidos en Ponce v. Roman Catholic Church, 210 U. S. 296. Véase también 28 Op. Atty. Gen. 491.
Y la sección 37 del Acta Orgánica de 1917, dice:
“Artículo 37. — La autoridad legislativa estatuida por la presente, se aplicará a todos los asuntos de carácter legislativo que no sean lo-calmente inaplicables, incluyendo la facultad de crear, consolidar y reorganizar los municipios, según fuere necesario, y proveer y dero-gar leyes y ordenanzas para los mismos; y también la facultad de alterar, reformar, modificar o derogar cualquiera o todas las leyes y ordenanzas, de cualquier clase, actualmente vigentes en Puerto Rico o en cualquier municipio o distrito del mismo, hasta donde dicha al-teración, reforma, modificación o derogación fuere compatible con las disposiciones de esta ley.”
La ley impugnada dispone:
“Sección 1.' — -Por la presente el Tesorero queda autorizado y así mismo se le ordena, para que a solicitud del Comisionado de Sanidad de Puerto Rico, y previo libramiento del Auditor Insular retenga de los fondos ordinarios correspondientes a los municipios de Adjuntas, Aguadilla, Aguas Buenas, Areeibo, Arroyo, Barceloneta, Bayamón, Cabo Rojo, Cayey, Guayama, Guaynabo, Hormigueros, Humaeao, Juncos, Manatí, Maricao, Maunabo, Mayagiiez, Moca, Naguabo, Patillas, Río Piedras, Salinas, San Germán, San Lorenzo, Santa Isabel, San Sebastián, Toa Baja, Utuado, Yabucoa y Yauco, respectivamente, las *831siguientes sumas de dinero: $500, $500, $300, $2,800, $500, $300, $1,860, $1,000, $1,500, $1,000, $300, $300, $1,000, $800, $1,500, $500, $240, $5,000, $250, $500, $300, $5,600, $3,500, $1,500, $300, $3,000, $500, $500, $360, $600, $1,000, todos los años, para ayudar al soste-nimiento de las Unidades de Salud Pública que en dichos municipios se han establecido. Retenidas dichas cantidades o cualesquiera de ellas y recibidas las mismas, o puestas éstas a la disposición del Co-misionado de Sanidad, éste procederá a invertirlas para ayudar al sostenimiento de dichas Unidades de Salud Pública, en la misma forma en que se inviertan y desembolsen otros fondos pertenecientes a El Pueblo de Puerto Rico. El Departamento de Sanidad cumplirá en todo momento con aquellas condiciones establecidas como previas para el establecimiento de la unidad de salud pública y que se demostrare fueran convenidas entre el Departamento de Sanidad y el respectivo municipio.
“Sección 2. — Las sumas así descontadas para los municipios men-cionados en la anterior sección serán utilizadas única y exclusiva-mente como una contribución del respectivo municipio para el soste-nimiento de sus Unidades de Salud Pública, y el Gobierno Insular a través del Departamento de Sanidad continuará contribuyendo para el sostenimiento de dichas Unidades de Salud Pública en la misma forma y con las mismas sumas que hasta el presente lo ha hecho.
“Sección 3. — Cualquier municipio que en el futuro deseare ser incluido en el grupo de municipios con derecho a sostener una Uni-dad de Salud Pública, en virtud de contribución de sus fondos ordi-narios a dicho propósito podrá así declararlo mediante ordenanza al efecto, copia certificada de la cual se enviará al Tesorero y al Auditor de Puerto Rico y dicha ordenanza constituirá una autorización expresa e irrevocable para que dicho Tesorero y Auditor de Puerto Rico procedan a tramitar y verifiquen la retención de la suma con que se comprometieron dichos municipios de sus fondos ordinarios y el Comisionado de Sanidad queda por la presente autorizado a dis-poner e invertir de dichos fondos en la misma forma y para el mismo objeto que han sido retenidos los fondos de los municipios específi-camente reseñados en las anteriores secciones de esta Ley.
“Sección 4. — Recibida la cantidad correspondiente a cada muni-cipio, o puesta ésta a la disposición del Comisionado de Sanidad, éste procederá a invertirla para ayudar al sostenimiento de dichas Unidades de Salud Públicas, en la misma forma en que se invierten y desem-bolsan otros fondos pertenecientes a El Pueblo de Puerto Rico.’-’
*832Las facultades conferidas por el Congreso a la Legis- ■ latura de Puerto Rico en relación con los municipios fueron desde un principio tan amplias que la jurisprudencia general sobre la materia lia venido aplicándose para resolver todas las cuestiones suscitadas sobre el particular. En términos generales, la relación que existe en esta Isla entre sus mu-nicipios y el territorio, es la misma que la que existe en los diversos Estados de la Unión, entre sus municipios y el estado. Y la Corte Suprema de los Estados Unidos ha re-suelto que:
“Un municipio es meramente un departamento del estado, y el estado puede retener, conceder, o retirar los poderes y privilegios que crea prudente. Irrespectivamente de lo grande o lo pequeño que sea su campo de acción, el municipio continúa siendo una criatura del estado, ejerciendo y reteniendo poderes y privilegios sujetos a la vo-luntad soberana. Véase Barnes v. District of Columbia, 91 U. S. 540, 544, 545.” Trenton v. New Jersey, 262 U. S. 182, 187.
Bajo el epígrafe “Control Legislativo sobre la propiedad - de las Corporaciones Municipales”, resume Ruling* Case Law ,1a jurisprudencia establecida sobre la materia en gran número de casos. En parte dice:
“Sobré la propiedad que una corporación municipal ha adquirido en su carácter público o gubernamental, y que dedica a fines públicos o gubernamentales, la facultad de la legislatura es completa en ver-dad, de tal suerte que la legislatura puede tomar el control de la .misma de las manos de los funcionarios de la corporación y entre-garla a otros funcionarios bajo una supervisión y dominio más directos del estado, o puede, sin remuneración para el municip:o y sin su consentimiento, ordenar, que la corporación dedique tal propiedad a algún otro fin público o la entregue a alguna otra agencia guber-namental, para algún otro fin público; o puede exigir del municipio que gaste sus fondos en la compra y sostenimiento de tales bienes; o puede aprobar cualquier reglamentación para el uso y administra-ción, que crea prudente, en bien público.” 19 R.C.L. 759.
Pateco propio agregar que si bien la ley impugnada se refiere a determinados municipios, prescribe el procedi-miento a seguir por cualquier otro municipio que desee ser *833incluido en el grupo con derecho a sostener Unidades de Salud Pública. No se trata, pues, de una ley exclusiva local. Además no debe perderse de vista que la sanidad pública es cuestión que incumbe a la Legislatura y que tal como está redactada la ley ni un solo centavo de los fondos municipales de que se dispone deben gastarse fuera de los límites territoriales del municipio ni para otro propósito que no sea el del sostenimiento de la Unidad de Salud Pú-blica en el propio municipio establecida.
En el caso de Davorck v. Moore, 105 Mich. 120, citado en 19 R.C.L. 765, se resolvió:
“La conservación de la salud pública es una función pública y gubernamental, y un estatuto que provee la designación de la junta de sanidad de una ciudad por el gobernador del estado y que exige de la ciudad que entregue a tal junta sus hospitales y toda la demás propiedad de su departamento de salud, y que levante los fon-dos que la junta determine son necesarios para su uso, es constitu-cional. ’ ’

Por virtud de todo lo expuesto, debe declararse el re-curso sin lugar y confirmarse la sentencia recurrida.

Los Jueces Asóciados Señores Wolf y Córdova Dávila:. no intervinieron.